PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION



RONALD WAGNER II,                                )
                                                 )     CASE NO. 5:19CV0377
               Plaintiff,                        )
                                                 )     JUDGE BENITA Y. PEARSON
               v.                                )
                                                 )
THE CITY OF CANTON, OHIO, etc., et al.,          )     MEMORANDUM OF OPINION
                                                 )     AND ORDER
               Defendants.                       )     [Resolving ECF Nos. 35, 49, and 51]



       Pending is Defendant Joseph Barnhouse’s Motion for Judgment on the Pleadings (ECF

No. 35).1 Also pending is Defendants The City of Canton, Ohio,2 Steven E. Shackle, and Keith

Foster’s Motion for Judgment on the Pleadings (ECF No. 49). The Court has been advised,

having reviewed the record, the parties’ briefs, and the applicable law. For the reasons set forth

below, the motions are granted.




       1
         The Court granted Ohio State Highway Patrol Trooper J-vonne Humphreys’
Motion for Leave to Join Barnhouse’s Motion (ECF No. 46). See Non-document Order
dated January 8, 2020.
       2
         The City of Canton Division of Police is also a named defendant. A city police
department, however, is not sui juris; the real party in interest is the city itself.
Richardson v. Grady, Nos. 77381, 77403, 2000 WL 1847588, at *2 (Ohio App. 8th Dist.
Dec. 18, 2000) (collecting cases).
(5:19CV0377)

                                           I. Background3

        In this case, Plaintiff Ronald Wagner II seeks money damages and alleges that, on May

13, 2018 and after, he was the victim of “assault and battery, harassment, malicious prosecution,

wrongful arrest, and other unlawful treatment” by three Canton Police Officers and one Ohio

State Highway Patrol Trooper. Complaint (ECF No. 1) at PageID #: 3, ¶ 1.4

        On May 13, 2018, Trooper Humphreys pulled over Plaintiff’s car for failing to properly

display a license plate, a misdemeanor traffic violation. The Canton Police Officers, who were

called for back-up, requested that Plaintiff give them his identification. Plaintiff told them that

his name was “Ron,” but he declined to give his identification because he did not feel the traffic

stop was lawful. Plaintiff resisted all efforts of the officers to obtain his identity for over 25

minutes. Plaintiff recorded a video of the traffic stop with his cellular telephone. He indicated to

Defendants that he was not carrying a weapon. Officer Shackle referred to Plaintiff as a

“constitutionalist” in a communication to Canton dispatch, indicating what he understood to be

the reason for Plaintiff’s noncompliance. At the request of Trooper Humphreys and Officers

Foster and Shackle, a canine officer, from the Canton Police Department was brought to the


        3
          The Court has been presented two versions of what occurred: the Complaint
(ECF No. 1) and dash-cam footage (ECF No. 47). See Plaintiff’s Response to Defendant
Barnhouse’s Motion for Judgment on the Pleadings (ECF No. 43) offering the video
evidence. The Complaint is in stark contrast with the video evidence on matters of legal
importance. The standard of review recited below requires the facts in a complaint be
taken as true. See Standard infra. The legal analysis that follows explains when the
Court may rely on the undisputed video evidence. See also n. 9 infra.
        4
           According to Plaintiff’s Response to Defendant Barnhouse’s Motion, however,
Plaintiff is not asserting claims pursuant to either state or federal law for wrongful arrest
or malicious prosecution. See ECF No. 43 at PageID #: 232 n. 2.

                                                   2
(5:19CV0377)

scene of the traffic stop and placed in the control of Officer Barnhouse. Officer Barnhouse

showed Plaintiff the 100-pound police canine of the Belgian Malinois breed and informed

Plaintiff that, if Plaintiff continued to fail to comply, the dog would be used in the course of

extracting Plaintiff from his car.

       Plaintiff continued to fail to comply. Trooper Humphreys and either Officer Foster or

Shackle smashed the windows of Plaintiff’s vehicle. Defendants shouted for Plaintiff to show

his hands. The Complaint alleges that Plaintiff complied and raised both hands above his head.

ECF No. 1 at PageID #: 7, ¶ 34. Officer Barnhouse deployed the canine into Plaintiff’s vehicle.

Trooper Humphreys reached into the vehicle and seized Plaintiff’s arms. The canine bit Plaintiff

on his left arm, shaking its head repeatedly and tearing Plaintiff’s flesh. Defendants pulled

Plaintiff from his vehicle, with the canine still biting firmly onto Plaintiff’s arm. According to

Plaintiff, Defendants allowed the canine to bite Plaintiff for approximately 30 seconds after his

handcuffing before Officer Barnhouse ordered the canine to release Plaintiff. ECF No. 1 at

PageID #: 7, ¶ 40. Plaintiff’s left arm required multiple surgical procedures.

       Plaintiff was arrested for obstructing official business in violation of Ohio Rev. Code

§ 2921.31(A) (2018 TRD 03907) and resisting arrest in violation of Ohio Rev. Code §

2921.33(A) (No. 2018 CRB 02152). Ultimately, the criminal complaint for resisting arrest was

amended pursuant to Ohio Crim. R. 7(D). See Copies of the Motion to Amend Complaints (ECF

No. 27-3) and the Judgment Entry granting the amendment (ECF No. 27-4). The charge of

resisting arrest was amended in order to provide the Canton Municipal Court with very specific




                                                  3
(5:19CV0377)

information regarding Plaintiff’s actions:

        The defendant, after being told he was obstructing official business, did recklessly
        and or by force resist arrest by tucking away from officers, hiding his hands, and
        hooking his arm on the steering wheel of the vehicle so as to prevent officers from
        being able to remove him. Once removed from the vehicle, the Defendant
        continued to resist by reaching for his phone and failing to give officers his hands.

ECF No. 27-4. Plaintiff, with counsel present, pled no contest to the amended charge and was

found guilty of resisting arrest and failure to display a proper license plate in relation to the arrest

of May 13, 2018. See Copies of the Judgment Entries (ECF Nos. 27-1 and 27-2).5

        Count 1 of the Complaint (ECF No. 1) is a § 1983 claim for excessive force against

Officer Barnhouse for use of the canine during the arrest and apprehension of Plaintiff. Count 2

is a § 1983 claim against Officers Foster and Shackle and Trooper Humphreys for failure to

intervene. Count 3 is a § 1983 Monell claim against the City of Canton. Count 4 is a § 1983

Monell claim against the Ohio State Highway Patrol.6 Count 5 is a state-law battery claim

against Officer Barnhouse.7




        5
           The Complaint asserts that “all charges against plaintiff WAGNER were
dismissed.” ECF No. 1 at PageID #: 7, ¶ 44. When Defense counsel brought this
discrepancy to the attention of the Court during the Case Management Conference,
Plaintiff indicated he would amend the Complaint in order to properly set forth the status
of the criminal charges. However, no amendment occurred prior to the Court’s cutoff
date to amend pleadings.
        6
          On June 18, 2019, the Court granted Plaintiff’s Motion (ECF No. 38) to
voluntarily dismiss his claims against the Ohio State Highway Patrol without prejudice.
See Marginal Order (ECF No. 39).
        7
            Titled “42 U.S.C. § 1983 - Monell”

                                                   4
(5:19CV0377)

                                        II. Law and Analysis

        A. Standard of Review

        The procedural standard for determining a judgment on the pleadings under Fed. R. Civ.

P. 12(c) is indistinguishable from the standard of review for dismissals based on failure to state a

claim under Fed. R. Civ. P. 12(b)(6). U.S. ex rel. Bledsoe v. Community Health Systems, Inc.,

342 F.3d 634, 643 (6th Cir. 2003); Ziegler v. IBP Hog Market, Inc., 249 F.3d 509, 511-12 (6th

Cir. 2001) (citing Mixon v. Ohio, 193 F.3d 389, 399-400 (6th Cir. 1999)). In deciding a motion

to dismiss pursuant to Rule 12(b)(6), or a motion for judgment on the pleadings under Rule

12(c), the Court must take all well-pleaded allegations in the complaint as true and construe those

allegations in a light most favorable to the plaintiff. Erickson v. Pardus, 551 U.S. 89, 94 (2007)

(citations omitted). “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)).

“While legal conclusions can provide the framework of a complaint, they must be supported by

factual allegations. When there are well-pleaded factual allegations, a court should assume their

veracity and then determine whether they plausibly give rise to an entitlement to relief.” Id. at

679. The factual allegations in the complaint “must be enough to raise a right to relief above the

speculative level.” Twombly, 550 U.S. at 555 (citing authorities).

        In other words, claims set forth in a complaint must be plausible, rather than conceivable.

Id. at 570. “[When] the well-pleaded facts do not permit the court to infer more than the mere

possibility of misconduct, the complaint has alleged -- but it has not ‘show[n]’ -- ‘that the pleader


                                                    5
(5:19CV0377)

is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Fed. R. Civ. P. 8(a)(2)). The factual

allegations in the complaint “must contain something more . . . than . . . a statement of facts that

merely creates a suspicion [of] a legally cognizable right of action.” Twombly, 550 U.S. at 555

(quoting 5 C. Wright & A. Miller, Federal Practice and Procedure § 1216, p. 235-236 (3d ed.

2004)). In addition to reviewing the claims set forth in the complaint, a court may also consider

exhibits, public records, and items appearing in the record of the case as long as the items are

referenced in the complaint and are central to the claims contained therein. Bassett v. Nat’l

Collegiate Athletic Ass’n, 528 F.3d 426, 430 (6th Cir. 2008); Erie County, Ohio v. Morton Salt,

Inc., 702 F.3d 860, 863 (6th Cir. 2012).

       B. Count 1

        Heck v. Humphrey, 512 U.S. 477 (1994), bars § 1983 plaintiffs from advancing claims

that, if successful, “would necessarily imply the invalidity” of a prior conviction or sentence. Id.

at 487. Heck applies to bar a § 1983 claim if a struggle between a plaintiff and police officers

gives rise to both the plaintiff’s resisting arrest conviction and the plaintiff’s excessive force

claim, “and the two are inextricably intertwined.” Cummings v. City of Akron, 418 F.3d 676,

682-83 (6th Cir. 2005) (holding that defendant who pled “no contest” to assaulting an officer was

estopped from later asserting an excessive force claim under § 1983). Plaintiff cannot maintain

his § 1983 excessive force claim in the case at bar because his conviction for resisting arrest has

not been invalidated, and the successful prosecution of his claims would call that conviction into

question. See Hicks v. Barberton Police Dept., No. 5:11CV0076, 2012 WL 5833565, at *5 (N.D.

Ohio Nov. 15, 2012) (Lioi, J.) (citing Heck, supra).


                                                   6
(5:19CV0377)

        As Officer Barnhouse acknowledges, see ECF No. 35 at PageID #: 197, the applicability

of Heck is limited based on the timing of the alleged excessive force. See Matheney v. City of

Cookeville , Tenn., No. 2:08-cv-0066, 2010 WL 1417947, at *5 (M.D. Tenn. April 7, 2010)

(concluding Heck bars an excessive force claim when it arises from injuries inflicted by a police

dog before or during an arrest and excessive force could have been raised as an affirmative

defense to the resisting arrest charge), aff’d, 461 Fed. Appx. 427 (6th Cir. 2012); Michaels v. City

of Vermillion, 539 F. Supp.2d 975, 992 (N.D. Ohio 2008) (O’Malley, J.) (“When the alleged

excessive force is used after the suspect ceases resisting arrest, the Heck rule does not apply.”)

(emphasis in original) (citation omitted). Accordingly, the focus in the case at bar is on the use

of force as it related to the cessation of Plaintiff’s resistance to the officers.

        There is clear evidence that Plaintiff continued to resist both prior to being pulled from

the car and even after he was outside the car and in contact with the canine and human officers.

Plaintiff’s allegation that Officer Barnhouse allowed the canine officer to bite him after he was

secured in handcuffs, ECF No. 1 at PageID #: 7, ¶ 40, is contradicted by the amendment to the

charge of resisting arrest, see ECF No. 27-4, and video evidence.

        Ordinarily, matters outside the pleadings may not be considered when ruling on a motion

for judgment on the pleadings unless the motion is converted to one for summary judgment.

Steele v. United Parcel Service, 499 F. Supp.2d 1035, 1037 (E.D. Tenn. 2007). A video,

however, can be used when deciding a Rule 12 motion if the video “utterly discredit[s]” the

plaintiff’s version of events. Bailey v. City of Ann Arbor, 860 F. 3d 382, 386 (6th Circ. 2017)

(quoting Scott v. Harris, 550 U.S. 372, 380 (2007)). Generally speaking, if “no reasonable jury


                                                    7
(5:19CV0377)

could watch the video” and agree with the plaintiff, the video “allows us to ignore the visible

fiction in his complaint.” Id. (internal quotation marks omitted); see also Osberry v. Slusher, 750

Fed.Appx. 385, 390 (6th Cir. 2018) (“[W]e do not accept a plaintiff’s version of an arrest as true

(even at this motion to dismiss stage) if a video shows that plaintiff’s ‘pleadings internally

contradict verifiable facts central to his claims[ ] that make[ ] his allegations implausible.’ ”

(quoting Bailey, 860 F.3d at 387)). In addition, the Ohio Supreme Court has previously held that

a trooper’s dash-cam video is a public record, because “dash-cam recordings . . . document

governmental activities, decisions, and operations during a traffic stop and pursuit” by Ohio

Highway Patrol officers.” State ex rel. Cincinnati Enquirer v. Ohio Dep’t of Pub. Safety, 148

Ohio St.3d 433, 439 (2016) (citation omitted).

       Plaintiff urges the Court to consider the dash-cam footage (ECF No. 47)8 in order to

establish that Officer Barnhouse, through his canine, applied excessive force in the form of dog

bites to Plaintiff after he was secured in handcuffs.9 Plaintiff’s argument is contradicted by the

video. He was not secured in handcuffs while the dog was biting him. A review of the video



       8
          ECF No. 47 is the Ohio State Highway Patrol’s complete redacted video of the
encounter with Plaintiff recorded from Trooper Humphreys’ vehicle. The video is
authenticated by affidavit as a public record. See ECF No. 45 at PageID #: 256. The
video is complete, except for a minor audio edit to redact law enforcement automated
data system (LEADS) information. Plaintiffs also purportedly submitted an exhibit, see
ECF No. 43 at PageID #: 231 and n. 1, which is substantially edited dash-cam footage
from Trooper Humphreys’ vehicle. The docket, however, does not reflect that it was ever
manually filed with the Clerk of Court.
       9
          This is why earlier (in the within document) the Court cites to specific
allegations in the Complaint (ECF No. 1) that contradict the dash-cam footage (ECF No.
47). See n. 3 supra.

                                                  8
(5:19CV0377)

unequivocally reveals that Officer Barnhouse disengaged his canine from Plaintiff at 19:21:31-32

of the video. At that time, Plaintiff is not handcuffed, but is continuing to struggle. It is not until

19:21:40 that handcuffs are securely placed on Plaintiff. The video shows Officer Barnhouse

disengaging his canine and walking away from Plaintiff a full eight (8) to nine (9) seconds before

Plaintiff is rolled over and handcuffed by Trooper Humphreys and Officers Shackle and Foster.

At no time in the video is Plaintiff bitten by the canine under Officer Barnhouse’s control while

Plaintiff’s hands are securely handcuffed behind his back. In fact, no force is applied by any

Defendant after Plaintiff is handcuffed. As in Bailey, the video in the case at bar specifically and

directly contradicts material facts within the Complaint (ECF No. 1). Likewise, the video

materially contradicts assertions made in Plaintiff’s Response to Defendant Barnhouse’s Motion

(ECF No. 43) regarding the claim that the canine bit Plaintiff after he was securely handcuffed.10

The video completely contradicts Plaintiff’s allegation that the canine continued to bite him after

he was placed in handcuffs. Plaintiff cannot avoid the Heck bar and it is fatal to his claims.

       C. Count 2

       Count 2 is a § 1983 claim against Officers Foster and Shackle and Trooper Humphreys

for failure to intervene. This claim is derivative of Plaintiff’s claim against Officer Barnhouse.




       10
          For example, “Based on the pleadings and the evidence before the court, an
inference could fairly be drawn that Plaintiff was removed from his vehicle while the dog
continued to bite, promptly reached for his phone and failed to immediately give officers
his hands, and then ceased resistance and complied, was handcuffed, and continued
nonetheless to be bitten.” ECF No. 43 at PageID #: 237-38.

                                                   9
(5:19CV0377)

No duty to intervene arises if there was no unconstitutional use of force. Holland v. Cnty. of

Macomb, No. 16-2103, 2017 WL 3391653, at *3 (6th Cir. March 17, 2017) (citing Summers v.

Leis, 368 F.3d 881, 888 (6th Cir. 2004)); see also Bonner-Turner v. City of Ecorse, 627

Fed.Appx. 400, 413 (6th Cir. 2015) (an officer cannot be liable for failing to intervene if there is

no constitutional violation). Judgment will be entered in favor of Officers Foster and Shackle

and Trooper Humphreys because a plaintiff looking to proceed on a § 1983 claim must allege

active unconstitutional behavior on the part of a defendant.

       D. Count 3

       Because no constitutional violation has been shown, Plaintiffs’ Monell claim against the

City of Canton cannot survive as a matter of law. There can be no liability under Monell without

an underlying constitutional violation. Robertson v. Lucas, 753 F.3d 606, 622 (6th Cir. 2014);

see also Farinacci v. City of Garfield Hts., No. 1:08CV1355, 2010 WL 1268068, at *5 (N.D.

Ohio March 30, 2010) (O’Malley, J.) (“[When] no constitutional violation occurred, there can be

no Monell claim against the City, regardless of its policies.”), aff’d, 461 Fed.Appx. 447 (6th Cir.

2012); City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986); Robertson v. Lucas, 753 F.3d

606, 622 (6th Cir. 2014) (“There can be no liability under Monell without an underlying

constitutional violation.”).

       E. Count 5

       Like his federal claim of excessive force brought under § 1983, Plaintiff’s state-law claim

of battery against Officer Barnhouse fails as a matter of law. Plaintiff is estopped from

relitigating issues that would invalidate his prior criminal conviction. “Similar to Heck, Ohio


                                                 10
(5:19CV0377)

courts also bar subsequent civil claims brought by a prior criminal defendant (now a civil

claimant) if the civil claim would have the effect of invalidating the criminal conviction.”

Lassen v. Lorain County, OH, No. 1:13 CV 1938, 2014 WL 3511010, at *6 (N.D. Ohio July 14,

2014) (Nugent, J.) (dismissing assault and battery and gross neglect state-law claims) (citing

Contreras v. Simone, 112 Ohio App.3d 246, 248 (1996)). Here, Plaintiff could have asserted

battery (or excessive force) as an affirmative defense at his criminal proceeding, but did not.

Therefore, Plaintiff is barred from relitigating the issue in the case at bar. Plaintiff’s battery

claim will be dismissed.

                                           III. Conclusion

        Finding that Plaintiff has failed to demonstrate that he was denied a right secured by the

Constitution or laws of the United States -- an essential element of § 1983 claim,

        Defendant Joseph Barnhouse’s Motion for Judgment on the Pleadings (ECF No. 35) is

granted; and

        Defendants The City of Canton, Ohio, Steven E. Shackle, and Keith Foster’s Motion for

Judgment on the Pleadings (ECF No. 49) is granted without opposition.

        Defendants’ Unopposed Motion to Stay Case Schedule (ECF No. 51) is denied as moot.



        IT IS SO ORDERED.


  March 30, 2020                                  /s/ Benita Y. Pearson
Date                                            Benita Y. Pearson
                                                United States District Judge



                                                  11
